DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed on 7/18/2022.  Claims 1, 10, 11 and 20 have been amended.  Claims 9 and 19 have been cancelled.  Claims 1-8, 10-18 and 20 are currently pending and have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The method of claim 1 is within the statutory categories of invention. The system of claim 11 is not within the statutory categories of invention.  Regarding claim 11, claim 11 is a system defined as a plurality of modules which may cover computer software components under the standard of broadest reasonable interpretation in view of at least paragraphs [0032], [0080] and [0086] of the specification.  As such, claim 11 is directed to software per se and is therefore not within the statutory categories of invention.  However, for the purposes of compact prosecution, the analysis of claim 11 under Step 2 is included below.
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Using the text of claim 1 as an example, claims 1 and 11 recite: 
1. A method for multi-agent based fraud detection, comprising: in an information processing apparatus comprising at least one computer processor: 
providing a generator configuration file comprising a plurality of transaction behaviors and a number or proportion of generator agents to act in accordance with each transaction behavior; 
providing a detector configuration file comprising a detector parameter for a plurality of detector agents to use; 
generating a first set of test data using the generator agents based on the transaction behavior, wherein the first set of generated test data comprises a first set of generated test transactions, and each generated test transactions comprises a fraud indicator based on the transaction behavior; 
training a plurality of detector agents using the first set of generated test data and the detector configuration file, wherein each detector agent outputs a first trained model object;
outputting a first trained detection model based on the first trained model objects;
deploying the first trained detection model to the detector agents; 
providing the detector agents with live transaction data, wherein the detector agents output a prediction as to whether each transaction is fraud or not fraud; and 
outputting the prediction.

Referring to the bolded limitations above, independent claims 1 and 11 are each directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claims 1 and 11 are each directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted each of claims 1 and 11 only recite the fundamental economic practice of mitigating risk by, as described in the specification and recited in the claims, detecting fraud.  Accordingly, each of claims 1 and 11 are directed to the judicial exception of an abstract idea.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claims 1 and 11, since these claims only contain mere instructions to implement the abstract idea on a computer in its ordinary capacity for a fundamental economic practice (e.g., to receive, store, or transmit data), the recitation in claims 1 and 11 of processors and storage does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claims 1 and 11 does not pertain to an improvement in the functioning of the computer components themselves or a technological solution to a technological problem.
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claims 1 and 11, these claims known activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  For example, implementing fraud models with live transaction data and continuously updating fraud detection models with new data is well known as evidenced by the references cited on the PTO-892 attached to the OA dated 4/18/2022.  Moreover, processing and storage devices of claims 1 and 11 are known devices, as discussed in paragraph [0072] of the Applicant’s specification.   Accordingly, claims 1 and 11 do not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claims 1 and 11 are not patent eligible.  Dependent claims 2-8, 10, 12-18 and 20 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and known activity, and are also not patent eligible.  Specifically, claims 2-8, 10, 12-18 and 20 merely refine the abstract idea by invoking a computer as a tool to perform an existing process (2A2, please see MPEP 2106.05(f)) using known activity such as the use of conventional inputs (claims 2, 10, 12 and 20) and configurations (claims 3-8 and 13-18) for fraud detection modeling (2B).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2017/0148027) in view of Goodsitt (US 2021/0097343).
Claim 1 recites:
A method for multi-agent based fraud detection, comprising: in an information processing apparatus comprising at least one computer processor: (Yu, Fig. 4A, [0038], flow diagram; Fig. 1, [0021], processor 20)
providing a generator configuration file comprising a plurality of transaction behaviors and a number or proportion of generator agents to act in accordance with each transaction behavior; (Yu, Fig. 4A, [0039], transaction data; [0040], any number of predictive variables, such as approximately 2,000 variables)
providing a detector configuration file comprising a detector parameter for a plurality of detector agents to use; (Yu, Fig. 4A, [0039], binary flag)
generating a first set of test data using the generator agents based on the transaction behavior, wherein the first set of generated test data comprises a first set of generated test transactions, and each generated test transactions comprises a fraud indicator based on the transaction behavior; (Yu, Fig. 4A, [0040], create model data.  Yu does not specifically disclose wherein the first set of generated test data comprises a first set of generated test transactions.  The related art reference Goodsitt, [0062], discusses synthetic data for testing.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the model data of Yu with the synthetic data for testing of Goodsitt in order to desensitize datasets as discussed in Goodsitt, [0030].  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Goodsitt in Yu since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, both are in the field of data modeling for fraud detection and one of ordinary skill in the art would recognize the combination to be predictable.) 
training a plurality of detector agents using the first set of generated test data and the detector configuration file, wherein each detector agent outputs a first trained model object; (Yu, Fig. 4A, [0043]-[0045], training multiple models under differing metrics)
outputting a first trained detection model based on the first trained model objects;  (Yu, Fig. 4B, [0056], output best model)
deploying the first trained detection model to the detector agents; (Yu, Fig. 4B, [0058], new model is deployed)
providing the detector agents with live transaction data, wherein the detector agents output a prediction as to whether each transaction is fraud or not fraud; and (Yu, Fig. 1, [0027], process incoming transaction)
outputting the prediction.  (Yu, Fig. 1, [0027], output)
Claim 11 corresponds to claim 1 and is rejected on the same grounds.  Regarding system claim 11, Yu, Fig. 1, [0021], payment processing system 10; Fig. 9B, [0064], computer system 900.
Claim 2 recites:
The method of claim 1, wherein the plurality of behaviors comprise a fraudulent behavior and a non-fraudulent behavior.  (Yu, Fig. 4A, [0039], binary flag depending on whether a transaction is fraudulent)
Claim 12 corresponds to claim 2 and is rejected on the same grounds.
Claim 3 recites:
The method of claim 1, wherein the first trained detection model is generated using a voting mechanism to select the first trained model object to use.  (Yu, Fig. 4B, [0045], performance metrics)
Claim 13 corresponds to claim 3 and is rejected on the same grounds.
Claim 4 recites:
The method of claim 3, wherein the voting mechanism comprises majority voting or weighted averaging.  (Yu, Fig. 4B, [0047], best model is selected based on calculated performance metrics)
Claim 14 corresponds to claim 4 and is rejected on the same grounds.
Claim 5 recites:
The method of claim 1, further comprising: increasing a time step; (Yu, Figs. 4A and 4B, [0046], each time loop of Fig. 4 is executed, i.e., on a daily or weekly basis)
generating a second set of test data using the generator agents based on the transaction behavior, wherein the second set of generated test data comprises a second set of generated test transactions; (Yu, Fig. 4A, [0040], create model data.  As noted above with respect to claim 1, Yu does not specifically disclose wherein the second set of generated test data comprises a second set of generated test transactions.  The related art reference Goodsitt, [0062], discusses synthetic data for testing.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the model data of Yu with the synthetic data for testing of Goodsitt in order to desensitize datasets as discussed in Goodsitt, [0030].)
training the plurality of detector agents using the second set of generated test data and the detector configuration file, wherein each detector agent outputs a second trained model object; and (Yu, Fig. 4A, [0043]-[0045], training) 
updating the trained detection model based on the second trained model objects.  (Yu, Figs. 4A and 4B, [0042], train and select models on periodic basis)
Claim 15 corresponds to claim 5 and is rejected on the same grounds.
Claim 6 recites:
The method of claim 5, wherein the generator configuration file further comprises a stopping criteria based on a number of time steps, and the process further comprises: increasing the time step; and repeating the generating, training and updating step until the stopping criteria is met.  (Yu, Fig. 4A, [0040], discusses a time period of 3-6 months.  Yu does not specifically disclose a stopping criteria based on a number of time steps, and the process further comprises: increasing the time step; and repeating the generating, training and updating step until the stopping criteria is met.  Goodsitt, [0168], discusses termination condition depends on elapsed time, number of minutes, or number of models.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Yu to include the termination condition of Goodsitt in order to effectively provision computing resources as discussed in Goodsitt, [0168].)
Claim 16 corresponds to claim 6 and is rejected on the same grounds.
Claim 7 recites:
The method of claim 5, wherein the generator configuration file further comprises a stopping criteria based on a number of generated test transactions, and the process further comprises: increasing the time step; and repeating the generating, training and updating step until the stopping criteria is met.  (Yu does not specifically disclose a stopping criteria based on a number of generated test transactions, and the process further comprises: increasing the time step; and repeating the generating, training and updating step until the stopping criteria is met.  Goodsitt, [0168], discusses termination condition depends on elapsed time, number of minutes, or number of models.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Yu to include the termination condition of Goodsitt in order to effectively provision computing resources as discussed in Goodsitt, [0168].)
Claim 17 corresponds to claim 7 and is rejected on the same grounds.
Claim 8 recites:
The method of claim 1, wherein the detector parameter comprises a logistic regression algorithm or a boosted tree learning algorithm.  (Yu, [0029], decision tree, regression model)
Claim 18 corresponds to claim 8 and is rejected on the same grounds.
Claim 10 recites:
The method of claim 1, further comprising: training the detector agents with the prediction and the live data.  (Yu, Fig. 4A, [0040], trained with raw transaction data and predictive variables)
Claim 20 corresponds to claim 10 and is rejected on the same grounds.

Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered and are addressed below.
Regarding the rejection under 35 U.S.C. 101, Applicant’s arguments have been fully considered but they are not persuasive.  
Regarding the arguments concerning Step 2A, prong one, the certain methods of organizing human activity grouping of abstract ideas includes fundamental economic practices, including mitigating risk.  As noted in the title and recited in the claims, the invention is directed to fraud detection, to mitigate the risk of a fraudulent transaction, which is clearly within the groupings of abstract ideas discussed in the 2019 PEG.  Regarding “live transaction data”, please see MPEP 2106.04(a)(2) which lists processing of transactions as an example of an abstract idea for all of fundamental economic practices, commercial or legal interactions, and mental processes.
Regarding Applicant’s arguments regarding Step 2A, prong two, integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are indicative of integration into a practical application include improvements to the functioning of a computer, applying the judicial exception with a particular machine, effecting transformation of a particular article to a different state or thing or applying the judicial exception in some other meaningful was beyond generally linking the use of the judicial exception to a particular technological environment.  It is respectfully submitted that the feature cited by the Applicants, “providing the detector agents with live transaction data, wherein the detector agents output a prediction as to whether each transaction is fraud or not fraud”, does not fall into one of these categories and instead is adding insignificant extra-solution activity.  Please see MPEP 2106.05(g) regarding adding insignificant extra-solution activity including data gathering and manipulation.  Regarding the comments directed to “beyond generally linking the use of the judicial exception to a particular technological environment”, please see MPEP 2106.05(f) which discusses a commonplace business method or mathematical algorithm being applied on a general purpose computer is an example where the courts have found to be the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process.  MPEP 2106.05(a) further notes a commonplace business method applied on a general purpose computer and gathering/analyzing/displaying information using conventional techniques are examples of features courts have indicated as not to show an improvement to technology.  
Regarding Applicant’s arguments regarding Step 2B, Step 2B is directed to whether the claim recites additional elements that amount to an inventive concept (AKA “significantly more”) than the judicial exception.  It is respectfully submitted that the feature cited by the Applicants, multiple generator agents, is a known activity as modern fraud detection systems analyze thousands of variables.  
Regarding the rejections under 35 U.S.C. 103, Applicant’s arguments have been fully considered and the amended claims are addressed in detail above.  Applicant argues “claim 1 specifies that a number of generator agents, each with a transaction behavior, are used to generate test data that train a plurality of detector agents, which, in turn, output a trained model object. Yu fails to disclose these features. Specifically, the portion of Yu cited by the Office Action as allegedly disclosing the "generator configuration file" is directed entirely to "transaction data" and makes no mention of "transaction behaviors" or "generator agents." No explanation is made as to how the "transaction data" of Yu could disclose either of these two features.”  The Applicant continues to argue that “Yu fails to disclose "training a plurality of detector agents," as the portion of Yu cited to by the Office Action as allegedly disclosing this feature is directed entirely to "[t]raining, validating and testing a model." The "detector agents" of independent claim 1 are differentiable from models at least because the detector agents themselves are recited as "output[ting] a first trained model object," which is utilized to "output[] a first trained detection model." Finally, Yu fails to disclose that a detection model is output "based on the first trained model objects."”  The Examiner respectfully disagrees with the Applicant’s reasoning.  The Applicant’s specification, [0037], discusses the broad, functional definition of generator agents and the specification, [0044], discusses the broad, functional definition of detector agents.  It is respectfully submitted that the cited portions of Yu read on these features under the standard of BRI.  Please see Yu, [0040], [0043]-[0045], [0056].  Yu discloses 2,000 predictive variables and multiple models having differing performance metrics.  It is respectfully noted that as currently drafted, the features of claims 1, 11 and 20 are drafted in broad, almost purely functional terms.  Regarding “model generation”, this feature is not recited in claims 1 and 11 and further, the specification notes in paragraph [0060] that the conventional Predictive Model Markup Language (PMML) is utilized to generate the model, and PMML goes back to the late 1990s.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Hindi (US 2020/0364718) discusses the use of PMML as an open source framework to generate fraud models, [0054], [0077].
Getchius (US 2016/0004979) discusses building fraud models in PMML, [0107].
FDIC Law, Regulations, Related Acts, 6000 – Consumer Protection, June 30, 2016, 23 pages.  Section 920(a)(5)(A)(ii)(II) discusses “require issuers to take effective steps to reduce the occurrence of, and costs from, fraud in relation to electronic debit transactions, including through the development and implementation of cost-effective fraud prevention technology”.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481. The examiner can normally be reached M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/


/DAVID P SHARVIN/Primary Examiner, Art Unit 3692